DISSENT
LILLEHAUG, Justice
(dissenting).
More than a decade ago, S.A.M. was convicted of felony burglary, but a district court thought he could be rehabilitated. The court stayed imposition of sentence and put S.A.M. on probation, which S.A.M. successfully completed. As a result, by the plain words of Minnesota law, S.A.M.’s felony conviction “is deemed to be for a misdemeanor.” Minn. Stat. § 609.13, subd. 1(2) (2016). Now a misdemeanant, S.A.M, seeks a chance to prove that he is truly rehabilitated and that his criminal records should be expunged. But today, the court holds that—unlike other misdemeanants— S.A.M. cannot enter the courthouse door. Respectfully, the court is wrong. Because the law, properly read, gives S.A.M. a chance to demonstrate why he deserves a fresh start, I dissent.
Ever since 1963, when Minnesota passed its modern criminal code, Minnesota law has treated certain felony convictions as misdemeanor convictions. Minnesota Statutes § 609.13, subd. 1 (2016), provides: “Notwithstanding a conviction is for a felony ... (2) the conviction is deemed to be for a misdemeanor if the imposition of the prison sentence is stayed, the defendant is placed on probation, and the defendant is thereafter discharged without a prison sentence.”
The plain words of section 609.13, subdivision 1(2) (the “deemed” statute) apply to S.A.M. He was convicted of a felony (burglary), the district court stayed imposition of sentence, he successfully completed probation, and he was discharged without a prison sentence. As a matter of law, from the moment of discharge, his felony conviction “is deemed to be for a misdemeanor.” Id. S.A.M. is a misdemeanant.
The expungement statute, chapter 609A, created multiple doorways for a convicted person to seek a court order sealing all records relating to an arrest, charge, trial, or verdict. See Minn. Stat. § 609A.02 (2016). Petitioners who may seek expungement include those: (1) whose cases have been resolved in their favor; (2) who have completed diversion or a stay of adjudication; (3) who were convicted of a petty misdemeanor or misdemeanor; (4) who were convicted of a gross misdemeanor; or (5) who were convicted of certain listed felonies. Minn. Stat. § 609A.02, subd. 3(a).
To be clear, these are only doorways— not destinations. Entry does not entitle one to expungement. To the contrary: ex-pungement is an “extraordinary remedy to be granted only upon clear and convincing evidence that it would yield a benefit to the petitioner commensurate with the disadvantages to the public and public safety.” Minn. Stat. § 609A.03, subd. 6(a) (2016). In determining whether the “extraordinary remedy” should be granted, a court must consider 11 factors. Among them are “the nature and severity of the underlying crime,” “aggravating or mitigating factors relating to the underlying crime, including the petitioner’s level of participation and context and circum*609stances of the underlying crime,” and “the risk, if any, the petitioner poses to individuals or society.” Id., subd. 5(c) (2016).
With the framework of the expungement statute in mind, the question is whether a door is open to S.A.M. Specifically, is he a petitioner who “was convicted of or received á stayed sentence for a ... misdemeanor and has not been convicted of a new crime for at least two years since discharge of the sentence for the crime”? Minn. Stat. § 609A.02, subd. 3(a)(3).
When we interpret statutes, our task is to ascertain and effectuate the intent of the Legislature. Brayton v. Pawlenty, 781 N.W.2d 357, 363 (Minn. 2010); see Minn. Stat. § 645.16 (2016). A statute is ambiguous when it is susceptible to more than one reasonable interpretation. Staab v. Diocese of St. Cloud, 813 N.W.2d 68, 72-73 (Minn. 2012). If a statute is ambiguous, we may look beyond the statute’s text to ascertain the intent of the Legislature. Marks v. Comm’r of Revenue, 875 N.W.2d 321, 324 (Minn. 2016).
When section 609.13, subdivision 1 (the “deemed” statute), and section 609A.02, subdivision 3(a)(3) (the misdemeanor doorway), are read together, there are two reasonable interpretations. The first reasonable interpretation, adopted by the court, is that “was convicted” in the misdemeanor doorway refers to a particular time: the date of the original conviction, not a later time when, by operation of law, the conviction was “deemed” a misdemean- or. Under this interpretation, S.A.M. “was convicted” of a felony, not a misdemeanor, so he cannot enter the misdemeanor doorway. Nor can he enter the felony doorway, because burglary is not among the specified felonies for which the expungement remedy may be sought. Minn. Stat. § 609A.02, subd. 3(a)(5), (b).
But there is a second, reasonable interpretation that allows the two statutes to be read in harmony with one another. See State ex rel. Interstate Air-Parts v. Minneapolis-St. Paul Metro. Airports Comm’n, 223 Minn. 175, 25 N.W.2d 718, 724 (1947) (“Statutes relating to the same general subject matter are in pari materia and are to be construed together....”). Under this interpretation, the words “was convicted” in the expungement statute are read through the lens of the “deemed” statute, which provides unequivocally that a felony conviction “is deemed to be for a misdemeanor” in these circumstances. Minn. Stat. § 609.13, subd. 1(2). The word “deem” means “[t]o hold; consider; adjudge; condemn; determine; treat as if; construe.” Deem, Black’s Law Dictionary (4th ed. 1951). The “deemed” statute requires that S.A.M.’s felony conviction be “considered” or “treated as if’ it were a misdemeanor conviction. This interpretation focuses on the status of the conviction as of the- time of the petition for expungement. At that time, S.A.M. could truthfully represent that his criminal record included a misdemeanor—not a felony—conviction. He “was convicted” of a misdemeanor.
Our case law does not tell us which reasonable interpretation is correct. The facts of this case reside in a gap between two lines of precedent. State v. Anderson concerned a statute that used the phrase “has been convicted” of a felony. 733 N.W.2d 128, 134 (Minn. 2007) (citing Minn. Stat. § 609.165, subd. 1b(a) (2016)). Similarly, In re Peace Officer License of Woollett involved a Peace Officer Standards and Training rule that used the phrase “having been convicted of a felony.” 540 N.W.2d 829, 832 (Minn. 1995) (citing Minn. R. 6700.0601, subp. 1(G) (1993)). We held that, based on those particular phrases, the “deemed” language of section 609.13 did *610not control.1 Anderson, 733 N.W.2d at 136; Woollett, 540 N.W.2d at 832. By contrast, in State v. Franklin, interpreting a statute that used the phrase “has five or more felony convictions,” we held that the “deemed” language of section 609.13 did control. 861 N.W.2d 67, 70 (Minn. 2015) (citing Minn. Stat. § 609.1095, subd. 4 (2016)).
Neither line of precedent is directly on point here. The phrases “has been convicted” and “having been convicted” suggest “convicted at any time.” The phrase “has ... felony convictions” suggests “now” or “currently” convicted. But, in the expungement statute, the time period to which the word “was” refers—in the phrase “was convicted”—is less definite. Obviously, the word “was” refers to a time in the past, but the expungement statute does not direct us to a precise point in the past. Therefore, section 609A.02, subdivision 3(a)(3), is ambiguous as to time.
We have previously recognized that statutory ambiguity exists when a statute is unclear on the timing of an event or a condition. See Marks, 875 N.W.2d at 326 (noting that a lack of “temporal precision” created “temporal ambiguity” among statutory requirements); Brayton, 781 N.W.2d at 364 (“[T]he absence of any timing definition leaves [the statute] ambiguous... .”). This is such a statute.
When, as here, “the statute is susceptible to two reasonable interpretations, we must look beyond the text to determine legislative intent.” Marks, 875 N.W.2d at 326. When we encounter statutory ambiguity, we turn to the canons of construction to determine which interpretation is more reasonable. Applying those canons, I conclude that the second interpretation, which takes into account the transformation of the felony conviction into a misdemeanor conviction, is more consistent with legislative intent.
The Legislature has directed us to ascertain legislative intent by examining “the occasion and necessity for the law” and “the object to be attained” by the law. Minn. Stat. § 645.16(1), (4) (2016). In other words, we should consider the purpose of the statute. Marks, 875 N.W.2d at 326; BCBSM, Inc. v. Comm’r of Revenue, 663 N.W.2d 531, 533 (Minn. 2003).
The second interpretation is more consistent with the purpose of the “deemed” statute, the clearer and longer-standing of the two laws. The intent of section 609.13 is that, once the felon completes probation successfully and is discharged without a prison sentence, the felon becomes a mis-demeanant. The drafters of section 609.13 were quite clear that is what they intended. The Advisory Committee on the Criminal Code of 1963 explained that, under circumstances such as these in which the offender is put on probation and discharged without sentence, “It is believed desirable not to impose the consequences of a felony....” Minn. Stat. § 609.13 advisory committee cmt. (1963). The majority’s interpretation imposes the consequences of a felony on what the Legislature has directed should be deemed a misdemeanor.
The second interpretation is also more consistent with the purpose of the ex-pungement statute, which is to help offenders get a fresh start or a “second chance” by sealing their criminal records.2 *611The statute’s focus is on the petitioner’s criminal records at the time of the petition. At the time of S.A.M.’s petition, his criminal record showed a misdemeanor, not a felony. So it would further the purpose of the expungement statute to allow S.A.M. to enter the misdemeanor door.
Another portion of the expungement statute, Minn. Stat. § 609A.02, subd. 3(a)(1), paints a reasonably sharp picture of the Legislature’s temporal intent. That provision opens a door to expungement when “all pending actions or proceedings were resolved in favor of the petitioner.” Id. This door is open for, among others, petitioners who were initially convicted, then later exonerated, whether by postcon-viction relief or otherwise. The phrasing suggests that a petitioner’s eligibility for a doorway must be ascertained at the time of the petition, not at the time of the original conviction. By the majority’s interpretation—which focuses on the moment of conviction, rather than on the time of the petition—someone who “was convicted” of a felony, but whose conviction was later reduced to a misdemeanor, would be ineligible. This cannot be what the Legislature intended.
As the court observes, under my interpretation, a misdemeanant like S.A.M. could receive relief more quickly under subdivision 3(a)(3), which requires a 2-year wait, than someone convicted of a felony less serious than burglary. The latter offender, still a felon, would have to proceed under subdivision 3(a)(5), which requires a 5-year wait to petition for expungement. This outcome is not illogical. My reading of subdivision 3(a)(3) would not open the door for all former felons, but only for someone like S.A.M., whose sentence was stayed and who successfully completed probation. Even then, under my interpretation, S.A.M. would still be required to demonstrate, clearly and convincingly with evidence, that he is worthy of the extraordinary remedy of expungement. By contrast, the court’s reading of the expungement statute discriminates among misdemean-ants and prevents some from proving their worthiness for expungement.
By shutting the door to expungement for people like S.A.M., the court reduces opportunities for rehabilitated offenders to become productive members of society.3 Read properly, the law does not require this harsh result. I hope that the Legislature will clarify the expungement statute to reopen this door. Clarification would further what the Legislature has declared to be the state’s official policy: “to encourage and contribute to the rehabilitation of criminal offenders and to assist them in the resumption of the responsibilities of citizenship.” Minn. Stat. § 364.01 (2016).

. In Woollett, there was an additional distinguishing factor. Regulations adopted under the peace officer licensing statute provided that they applied " 'regardless of a stay of imposition or stay of execution.’ ” 540 N.W.2d at 832 (quoting Minn. R. 6700.0100, subp. 21 (1993)).


. "The sooner they get that second chance—if they’ve merited that on the balancing test that’s in the statute—the sooner they can get *611back to being productive, taxpaying members of the community.” Sen. debate on H.F. 2576, 88th Minn. Leg., Apr. 28, 2014 (video recording) (statement of Sen. Latz).


. As the Rev. Dr. Martin Luther King, Jr., said in his Nobel Lecture: ''[0]ut of the womb of a frail world new systems of justice and equality are being born. Doors of opportunity are gradually being opened to those at the bottom of society.” Martin Luther King, Jr.,-Nobel Lecture: The Quest for Peace and Justice (Dec. 11, 1964), http://www.nobelprize.org/ nobeLprizes/peace/laureates/1964/king-le cture.html (last visited Mar. 8, 2017).